DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “for example” (line 2), “In some examples” (line 5), “may” (lines 4, 6-10), “e.g., ...” (line 8), and “Implementing aspects of the present disclosure” (lines 11-12) which can be implied.  See MPEP § 608.01(b).
The abstract contains phrases, “Implementing aspects of the present disclosure may lead to a more efficient resource utilization, among other benefits.” (lines 11-12) which refer to purported merits of the invention. See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “the first beam switching configuration exceeding the beam switching capability of the first device” (lines 10-11). It is unclear which kind of parameters of the first beam switching configuration and the beam switching capability are actually compared to determine whether the first beam switching configuration exceeds the beam switching capability since “the first beam switching configuration” and “the beam switching capability” are not comparable terms. Claims 17 and 29-30 are rejected at least based on a similar rational applied to claim 1.  For the sake of examination purpose only, it is interpreted as best understood.
Claim 3 recites, “N beam switches” (line 2) and “M beam switches” (last line). It is unclear whether "N" and "M" are integers or not and the relationship between N and M is unclear. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “determining the actual beam switching capability is based at least in part on a correspondence between a set of antenna components ... and the set of beam switches associated with the first beam switching configuration”. However, claim 6 recites, “determine a set of beam switches associated with the first beam switching configuration based at least in part on the actual beam switching capability” (lines 5-6). 
Claim 7 requires that “the set of beam switches associated with the first beam switching configuration” is determined based on the “actual switching capability”. In other words, “the actual switching capability” should be determined in order to determine “the set of beam switches associated with the first beam switching configuration”, which is contradictory to what is recited in claim 6 since “the set of beam switches” will not be available until “the actual beam switching capability” is determined. This renders the claim indefinite. For the sake of examination purpose only, it is interpreted as best understood.
Claim 26 is rejected at least based on a similar rational applied to claim 14. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-16 and 18-28 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 8-9, 17, 19-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675).

Regarding claim 1, Islam teaches, an apparatus for wireless communication at a first device [FIGS. 4, 6 and 13-16 and their related descriptions; ¶0176, user equipment for wireless communication], comprising: 
a processor [FIGS. 4, 6 and 13-16 and their related descriptions; ¶0176, processor; note every user equipment has a processor]; 
memory coupled with the processor [FIGS. 4, 6 and 13-16 and their related descriptions; ¶0176, note every user equipment has memory coupled to the processor]; and 
instructions stored in the memory and executable by the processor to cause the apparatus to [FIGS. 4, 6 and 13-16 and their related descriptions; ¶0176, note every user equipment has instructions stored in the memory and executable by the processor]: 
transmit, to a second device, an indication of a beam switching capability of the first device [FIGS. 4 and 14 and their related descriptions; ¶0005-0009 and 0240, (the UE) transmits, to a base station, a report indicating a beamforming/switching capability of the UE (at step 1405); note that the beamforming requires beam changing/switching]; 
receive, from the second device, control information scheduling resources for communicating via a set of shared channel transmissions [FIGS. 4 and 14 and their related descriptions; ¶0005-0009 and 0241, (the UE) receives, from the base station, a configuration for a set of CORESETs (at step 1410); note that the set of CORESETs are resources for communication via a set of shared channel transmissions since NR on which Islam is relied employs shared spectrum (see, ¶0119) and the CORESETs occur within the same monitoring occasion (e.g., within the same slot) (see, ¶0006)], the resources based at least in part on a first configuration [FIGS. 4 and 14 and their related descriptions; ¶0005-0009 and 0241-0243, the set of CORESETs are (identified) based on the configuration for the set of CORESETs], the first configuration exceeding the beam switching capability of the first device [FIGS. 4 and 14 and their related descriptions; ¶0006, 0144 and 0147, the number of CORESETs (e.g., M) configured in the configuration (i.e., first configuration) is greater than the number of receive beams that can be generated by the beamforming capability of the UE (e.g., N) (e.g., where N<M)]; 
determine a second configuration based at least in part on applying at least one selection rule to the first beam switching configuration [FIGS. 4 and 14 and their related descriptions; ¶0005-0009, 0146 and 0242-0243, (the UE) selects/determines (a configuration of) multiple CORESETs (i.e., second configuration) of the set of CORESETs to monitor during the monitoring occasion; note that the selecting of the multiple CORESETs is made based on applying the beamforming capability and a number of simultaneous beams the beamforming capability indicates that the UE supports (i.e., selection rule) to the set of CORESETs or QCL relationships between the CORESETs (see, ¶0243)]; and 
communicate via the set of shared channel transmissions over the scheduled resources based at least in part on the second beam switching configuration [FIGS. 4 and 14 and their related descriptions; ¶0005-0009 and 0242-0244, (the UE) monitors (i.e., communicate; note that the monitoring requires receiving signals) the selected multiple CORESETs during the monitoring occasion; note that the selected multiple CORESETs occur within the same monitoring occasion (e.g., within the same slot) (see, ¶0006)].
Although Islam teaches, “the resources based at least in part on a first configuration, the first configuration exceeding the beam switching capability of the first device; determine a second configuration based at least in part on applying at least one selection rule to the first beam switching configuration” as set forth above, Islam does not explicitly teach (see, emphasis) the first (or the second) configuration is modified to be a first (or a second) beam switching configuration.  
	However, Shi teaches, a beam switching configuration [¶0088, (terminal device) receives a beam switching configuration from a radio access node device].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first (or second) configuration in the system of Islam to be a first (or second) beam switching configuration, as taught by Shi because it would provide the system with the enhanced capability of allowing the terminal device to change its beam directions as directed by the radio access device to be able to adapt for a change in network environment [¶0088 of Shi].

Regarding claim 2, Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to”, “the first beam switching” and “the second beam switching” as set forth above, and Islam further teaches, 
a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs] and Shi further teaches,   
determine a subset of a set of beam switches ... according to a predetermined selection rule [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, (UE) selects/determines at least one serving beam (i.e., subset) from the plural beams depending upon the obtained signal quality measurement and scheduling constraint information of the plural beams], wherein the second configuration comprises the subset of the set of beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that the second configuration comprises the at least one serving beam].   

Regarding claim 3, Islam in view of Shi teaches, all the limitations of claim 1 and particularly, "first beam switching configuration” as set forth above. Islam further teaches, 
the first ... configuration comprises a set of N beam switches [FIGS. 4 and 14 and their related descriptions; ¶0006, 0144 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE being switched to monitor each of the CORESETs]; and 
the beam switching capability of the first device comprises a capability to perform M beam switches [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of receive beams that can be generated by the beamforming capability of the UE is e.g., N].

Regarding claim 8, Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to”, “the first beam switching” and “the second beam switching” as set forth above, and Islam further teaches, 
a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs] and Shi further teaches,
determine respective performance metrics for a set of beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, (UE) obtains signal quality measurements of the plural beams]; and 
determine a subset of the set of beam switches based at least in part on the respective performance metrics [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, (UE) selects/determines at least one serving beam (i.e., subset) from the plural beams depending upon the obtained signal quality measurement], wherein the second beam switching configuration comprises the subset of the set of beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that the second configuration comprises the at least one serving beam].

Regarding claim 9, although Islam in view of Shi teaches, all the limitations of claim 8 and particularly, "the instructions to determine the respective performance metrics are executable by the processor to cause the apparatus to" as set forth above, and Islam further teaches,
a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs], the embodiment of Islam with respect to the above-mentioned cited portions does not explicitly teach (see, emphasis), determine a reference signal received power (RSRP) associated with each beam switch of the set of beam switches.
However, Islam further teaches, determine a reference signal received power (RSRP) associated with each beam switch [¶0125, determine RSRP for each beam for beam reporting].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of the embodiment of Islam with respect to FIGS. 14-15 and their related descriptions in view of Shi with the teachings of Islam with respect to ¶0125 for “determine a reference signal received power (RSRP) associated with each beam switch” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, Islam teaches, an apparatus for wireless communication at a first device [FIGS. 4, 10 and 13-16 and their related descriptions; ¶0211, base station for wireless communication], comprising: 
a processor [FIGS. 4, 10 and 13-16 and their related descriptions; ¶0211, processor; note every base station has a processor]; 
memory coupled with the processor [FIGS. 4, 10 and 13-16 and their related descriptions; ¶0211, note every base station has memory coupled to the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus to [FIGS. 4, 10 and 13-16 and their related descriptions; ¶0211, note every base station has instructions stored in the memory and executable by the processor]: 
receive, from a second device, an indication of a beam switching capability of the second device [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009, 0037-0039 and 0245-046, (the base station) receives, to a UE, a report indicating a beamforming/switching capability of the UE (at step 1505); note that the beamforming requires beam changing/switching]; 
transmit, to the second device, control information scheduling resources for communicating via a set of shared channel transmissions [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009, 0037-0039 and 0247, (the base station) transmits, to the UE, a configuration for a set of CORESETs (at step 1410); note that the set of CORESETs are resources for communication via a set of shared channel transmissions since NR on which Islam is relied employs shared spectrum (see, ¶0119) and the CORESETs occur within the same monitoring occasion (e.g., within the same slot) (see, ¶0006)], the resources based at least in part on a first configuration, the first configuration exceeding the beam switching capability of the second device [FIGS. 4 and 14 and their related descriptions; ¶0005-0009, 0037-0039, 0144 and 0241-0243, the set of CORESETs are (identified) based on the configuration for the set of CORESETs]; 
determine a second configuration based at least in part on applying at least one selection rule to the first beam switching configuration [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009, 0037-0039, 0143 and 0248-0249, (the base station) selects/determines (a configuration of) multiple CORESETs (i.e., second configuration) of the set of CORESETs to monitor during the monitoring occasion; note that the selecting of the multiple CORESETs is made by applying the beamforming capability and a number of simultaneous beams the beamforming capability indicates that the UE supports (i.e., selection rule) to the set of CORESETs or QCL relationships between the CORESETs (see, ¶0243)]; and 
communicate via the set of shared channel transmissions over the scheduled resources based at least in part on the second beam switching configuration [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009 and 0249, (the base station) transmits (i.e., communicate) at least one control channel transmission during the morning occasion based on the selected multiple CORESETs; note that the selected multiple CORESETs occur within the same monitoring occasion (e.g., within the same slot) (see, ¶0006)].

Regarding claim 19, Islam in view of Shi teaches, all the limitations of claim 17 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to”, “the first beam switching” and “the second beam switching” as set forth above, and Islam further teaches, 
a set of beam switches associated with the first ... configuration [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009, 0037-0039 and 0248-0249, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs] and Shi further teaches,   
determine a subset of a set of beam switches ... according to a predetermined selection rule [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, elects/determines at least one serving beam (i.e., subset) from the plural beams depending upon the obtained signal quality measurement and scheduling constraint information of the plural beams], wherein the second configuration comprises the subset of the set of beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that the second configuration comprises the at least one serving beam].

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 29, claim 29 recites similar features to claim 1 without adding further patentable features. Thus, claim 29 is rejected at least based on a similar rational applied to claim 1.
 
Regarding claim 30, claim 30 recites similar features to claim 17 without adding further patentable features. Thus, claim 30 is rejected at least based on a similar rational applied to claim 17.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Cui et al (US Publication No. 2019/0053234).

Regarding claim 4, although Islam in view of Shi teaches, all the limitations of claim 3 and particularly, “the instructions are further executable by the processor to cause the apparatus to”, “the first beam switching” and “the second beam switching” as set forth above, and Islam further teaches, 
a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs] and Shi further teaches, 
select M beam switches ... of the set of N beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, (UE) selects/determines at least one serving beam (i.e., M beam switches) from the plural beams]; 
select the Mth beam for other beam switches of the set of N beam switches of the first beam switching configuration [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that at least one beam is selected for a plurality of beam switches],
wherein the second configuration is based at least in part on selecting the M beam switches and selecting the Mth beam for other beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that the second configuration is based on selecting at least one serving beam and at least other beam selected for the plurality of other beam switches].  
Although Islam in view of Shi teaches, “select M beam switches that are first in time of the set of N beam switches” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), select M beam switches that are first in time. 
However, Cui teaches, select M beam switches that are first in time [¶0228, selecting an earliest reference signal of the one or more reference signals to indicate an earliest normalized ToA of the earliest reference signal (M=1); note that the reference signals correspond to different beams (see, ¶0020)].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Cui since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Pan et al (US Publication No. 2020/0059290).

Regarding claim 5, although Islam in view of Shi teaches, all the limitations of claim 3 and particularly, "wherein the instructions are further executable by the processor to cause the apparatus to", “the set of N beam switches of the first beam switching configuration” and “the second beam switching” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), select an M-fold permutation of the set of N beam switches of the first beam switching configuration, wherein the second beam switching configuration comprises the M- fold permutation.  
	However, Pan teaches, select an M-fold permutation of the set of N beam switches of the first beam switching configuration, wherein the second beam switching configuration comprises the M- fold permutation [¶0264, performs a permutation of all possible beams to perform beam refinements on a series of beam groups].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Islam in view of Shi to include the above-mentioned features, as taught by Pan because it would provide the system with the enhanced capability of reducing time used for beam search procedure and increasing beam refinement efficiency [¶0264 of Pan].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Zhou et al (US Publication No. 2020/0162144).

Regarding claim 6, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to”, “the first beam switching configuration” and “the second beam switching configuration” as set forth above and Islam further teaches,
a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs], Islam in view of Shi does not explicitly teach (see, emphasis),
determine an actual beam switching capability of the first device, the actual beam switching capability different from the indicated beam switching capability; and 
determine a set of beam switches ... based at least in part on the actual beam switching capability, wherein the second configuration comprises the set of beam switches.  
However, Zhou teaches, determine an actual beam switching capability of the first device, the actual beam switching capability different from an indicated beam switching capability [FIG. 4 and its related descriptions; ¶0117 and 0123, determines a number of antenna sets capability which is different from an beam switching capability]; and 
determine a set of beam switches ... based at least in part on the actual beam switching capability [FIG. 4 and its related descriptions; ¶0117 and 0123-0124, in cases where the UE 115-b indicates a number of antenna set switches it is capable of supporting, the base station 105-b may perform scheduling (or communicate using one or more transmission and reception antenna sets) (note that the scheduling including scheduling fewer or additional beams/a set of beam switches in a slot) based on the number of antenna set switches], wherein a second configuration comprises the set of beam switches [FIG. 4 and its related descriptions; ¶0117 and 0123-0124, note that the second configuration comprises beams which are fewer or additional than/to a previous configuration].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Zhou since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Islam in view of Shi and Zhou teaches, all the limitations of claim 6 and particularly, “determining the actual beam switching capability" as set forth above. Zhou further teaches, wherein determining the actual beam switching capability is based at least in part on a correspondence between a set of antenna components of the first device and the set of beam switches associated with the first beam switching configuration [FIG. 4 and its related descriptions; ¶0117 and 0123-0124, determining the number of antenna sets capability is based on a relationship between a number of antenna sets switches it is capable of supporting and the fewer or additional beams switches].  

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Li et al (US Publication No. 2021/0345314).

Regarding claim 10, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to” and “the second switching configuration” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), 
determine a beam associated with receiving the control information, wherein the second configuration comprises the beam associated with receiving the control information.  
However, Li teaches, determine a beam associated with receiving control information, wherein the second configuration comprises the beam associated with receiving the control information [¶0077, (terminal) determines a receive beam used for receiving the DCI/control information as a target beam (i.e., second configuration) for channel detection].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 22, claim 22 is merely different from claim 10 in that it recites claimed features from the perspective of a transmitting end for control information, but recites similar features to claim 10 without adding further patentable feature. Thus, claim 22 is rejected at least based on a similar rational applied to claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Li et al (US Publication No. 2021/0345314) and further in view of Kim et al (US Publication No. 2022/0272618).

Regarding claim 11, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions to apply the at least one selection rule are executable by the processor to cause the apparatus to” and “the second switching configuration” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), 
determine a beam associated with a sidelink with a third device, wherein the second configuration comprises the beam associated with the sidelink.  
However, Li teaches, determine a beam associated with receiving a signal, wherein the second configuration comprises the beam associated with receiving the signal [¶0077, (terminal) determines a receive beam used for receiving the DCI/signal as a target beam (i.e., second configuration) for channel detection].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Islam in view of Shi and Li does not explicitly teach (see, emphasis), the signal is modified to be a sidelink with a third device.
However, Kim teaches, the signal is modified to be a sidelink with a third device [¶0049, a sidelink with other UE/vehicle].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi and Li with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

 Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Yu et al (US Publication No. 2019/0173562) and further in view of Kang et al (US Publication No. 2022/0053544).

Regarding claim 12, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “applying the at least one selection rule” and “the second switching configuration” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), 
determining a most recently used beam different from a beam associated with receiving the control information, wherein the second configuration comprises the most recently used beam.  
However, Yu teaches, determining a most recently used beam, wherein the second configuration comprises the recently used beam [¶0109, determines most recently used beam as a terminal beam (i.e., second configuration)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Yu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Islam in view of Shi and Yu does not explicitly teach (see, emphasis), a beam is modified to be a beam different from a beam associated with receiving the control information.
However, Kang teaches, a beam different from a beam associated with receiving the control information [¶0524, beam switching after DCI decoding; note that a beam switching is performing after receiving DCI/control information, thus it is implicit that there is a most recently used beam after the DCI and there is at least one beam switching (i.e., a beam different) between receiving of the DCI and the most recently used beam].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi and Yu with the teachings of Kang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 13, 15, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Nagaraj et al (US Publication No. 2021/0314048).

Regarding claim 13, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions are further executable by the processor to cause the apparatus to “, “the first device is to apply the at least one selection rule” and “determining the second beam switching configuration” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), 
receive an indication that the first device is to apply the at least one selection rule, wherein determining the second beam switching configuration is based at least in part on the receiving the indication that the first device is to apply the at least one selection rule. 
However, Nagaraj teaches, receive an indication that a first device is to apply the at least one selection rule [FIG. 5A and its related descriptions; ¶0056-0057 and 0065-0067, (wireless communication circuit) is provided with beam priority indication signals 334 (from cell control unit); note that the beam priority indication signal indicates that the wireless communication circuit applies priority weight information in the beam priority indication signal (i.e., selection rule) to select RF beams used for communication], wherein determining a second beam configuration is based at least in part on the receiving the indication that the first device is to apply the at least one selection rule [FIG. 5A and its related descriptions; ¶0056-0057 and 0065-0067, selecting/detecting the RF beams fur communication is based on the receiving the beam priority indication signals]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Nagaraj for “receiving an indication and determining a second beam configuration beam based on the receiving the indication” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions are further executable by the processor to cause the apparatus to" and “the at least one selection rule” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis),
receive an indication of a set of selection rules, wherein the set of selection rules comprises the at least one selection rule.  
However, Nagaraj teaches, receive an indication of a set of selection rules, wherein the set of selection rules comprises the at least one selection rule [FIG. 5A and its related descriptions; ¶0056-0057 and 0065-0067, (wireless communication circuit) is provided with beam priority indication signals 334 (from cell control unit); note that the beam priority indication signals have top priority weights in each time slot]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Nagaraj for “receiving an indication of a set of selection rules comprising at least one selection rule” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 24, claim 24 is merely different from claim 15 in that it recites claimed features from the perspective of a transmitting end for an indication, but recites similar features to claim 10 without adding further patentable feature. Thus, claim 24 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 25, claim 25 is merely different from claim 13 in that it recites claimed features from the perspective of a transmitting end for an indication, but recites similar features to claim 13 without adding further patentable feature. Thus, claim 25 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Nagaraj et al (US Publication No. 2021/0314048) and further in view of Luo (US Publication No. 2020/0396703).

Regarding claim 14, although Islam in view of Shi and Nagaraj teaches, all the limitations of claim 13 as set forth above, Islam in view of Shi and Nagaraj does not explicitly teach (see, emphasis), receive a control signal ... via sidelink control signaling.
However, Luo teaches, receive a control signal ... via sidelink control signaling [FIG. 2 and its related descriptions; ¶0059, (UE 115-a or 115-b) communicates/receives various signals (e.g., RACH resources, QCL association, mobility state, synchronization signals, etc) with each other through a sidelink communication link 205].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Islam in view of Shi and Nagaraj by including the above-mentioned features, as taught by Luo because it would provide the system with the enhanced capability of providing a direct channel for one UE to establish and communicate a direct link with another UE [¶0059 of Luo].

Regarding claim 26, claim 26 is merely different from claim 14 in that it recites claimed features from the perspective of a transmitting end for an indication, but recites similar features to claim 14 without adding further patentable feature. Thus, claim 26 is rejected at least based on a similar rational applied to claim 14.

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Cirik et al (US Publication No. 2020/0259703).

Regarding claim 16, although Islam in view of Shi teaches, all the limitations of claim 1 and particularly, “the instructions are further executable by the processor to cause the apparatus to” and “the first device is to perform for communicating via the set of shared channel transmissions” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis),
receive an indication of a set of beam switches, the set of beam switches associated with concurrent beams associated with two or more transmission reception points of the first device.  
However, Cirik teaches, receive an indication of a set of beam switches [FIG. 30 and its related descriptions; ¶0437-0438, (wireless device) receives a first DL signal indicating a first subset of candidate RSs/beams switches], the set of beam switches associated with concurrent beams associated with two or more transmission reception points of the first device [FIG. 30 and its related descriptions; ¶0437-0438, note that the candidate RSs/beams correspond to multiple serving cells/two or more transmission receptions points].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Islam in view of Shi to include the above-mentioned features, as taught by Cirik because it would provide the system with the enhanced capability of efficiently controlling beams used for beam failure recovery [¶0002 of Cirik].

Regarding claim 28, claim 28 is merely different from claim 16 in that it recites claimed features from the perspective of a transmitting end for an indication, but recites similar features to claim 16 without adding further patentable feature. Thus, claim 28 is rejected at least based on a similar rational applied to claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Kishiyama et al (US Publication No. 2018/0248601).

Regarding claim 18, although Islam in view of Shi teaches, all the limitations of claim 17 and particularly, “the instructions are further executable by the processor to cause the apparatus to”, “the first beam switching” and “the second beam switching” as set forth above, and Islam further teaches, a set of beam switches associated with the first ... configuration [FIGS. 4 and 14 and their related descriptions; ¶0006 and 0147, note that the number of CORESETs configured in the configuration is e.g., M, and each of the CORESETs is associated with receive beams of the UE (i.e., a set of beams) being switched to monitor each of the CORESETs] and Shi further teaches,
determine a subset of a set of N beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, (UE) selects/determines at least one serving beam (i.e., M beam switches) from the plural beams]; 
wherein the second beam switching configuration comprises the subset of the set of beam switches [FIG. 2 and its related descriptions; ¶0047-0048 and 0088, note that the second configuration comprises the at least one serving beam].
Although Islam in view of Shi teaches, “determine a subset of a set of N beam switches” as set forth above, Islam in view of Shi does not explicitly teach (see, emphasis), the subset is a sequential subset. 
However, Kishiyama teaches, the subset is a sequential subset [¶0136, sequentially selects narrow beams one by one from each of the beam sets].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Kishiyama since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2020/0229008) in view of Shi et al (US Publication No. 2018/0123675) and further in view of Nazar et al (US Publication No. 2013/0083750).

Regarding claim 27, although Islam in view of Shi teaches, all the limitations of claim 17 and particularly, “the instructions to determine the second beam switching configuration are executable by the processor to cause the apparatus to" and “first (or second) beam switching configuration” and Islam further teaches, process the set of shared channel transmissions according to a configuration [FIGS. 4 and 15-16 and their related descriptions; ¶0005-0009 and 0249, (the base station) transmits/processes at least one control channel transmission during the morning occasion based on the selected multiple CORESETs; note that the selected multiple CORESETs occur within the same monitoring occasion (e.g., within the same slot) (see, ¶0006) (i.e., shared channel)], Islam in view of Shi does not explicitly teach (see, emphasis), process according to a plurality of configuration hypotheses, and determine a second configuration from among the plurality of configuration hypotheses based at least in part on the processing.
	However, Nazar teaches, process according to a plurality of configuration hypotheses, and determine a second configuration from among the plurality of configuration hypotheses based at least in part on the processing [¶0073, blindly process E-PDCCH under/according to different E-PHICH configuration hypotheses and whenever one of the hypotheses holds true, the WTRU may be able to gain knowledge regarding the exact resources used for E-PHICH transmissions].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam in view of Shi with the teachings of Nazar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al (US Publication No. 2020/0014428) [¶0041-0045]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469